IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2017-CA-00226-SCT

JASON HALL a/k/a JASON LADELL HALL a/k/a
JASON L. HALL

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                           01/31/2017
TRIAL JUDGE:                                HON. L. BRELAND HILBURN
TRIAL COURT ATTORNEYS:                      SAMUEL STEVEN McHARD
                                            WILSON DOUGLAS MINOR
                                            MARCUS A. McLELLAND
COURT FROM WHICH APPEALED:                  FORREST COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    SAMUEL STEVEN McHARD
                                            MARCUS A. McLELLAND
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: LEE DAVIS THAMES, JR.
NATURE OF THE CASE:                         CIVIL - OTHER
DISPOSITION:                                AFFIRMED - 02/01/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE WALLER, C.J., CHAMBERLIN AND ISHEE, JJ.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    The sole issue presented is the interpretation of Mississippi Code Section 11-44-7,

which provides the method for determining attorney’s fees in a wrongful conviction and

imprisonment case. The trial court held that the statute sets out an escalation of fees tied to

each stage of the case, capping the fee award at 25%. We agree.

                        FACTS AND PROCEDURAL HISTORY
¶2.    This Court reversed and vacated Jason Hall’s conviction of accessory after the fact.

Hall v. State, 127 So. 3d 202 (Miss. 2013) (Hall I). Hall then sued the State under the

Wrongful Conviction and Imprisonment Act, Mississippi Code Section 11-44-1, et seq. Hall

appealed the grant of summary judgment in favor of the State, and this Court reversed the

trial court’s judgment and remanded the matter for further proceedings. Hall v. State, 187
So. 3d 133 (Miss. 2016) (Hall II). Hall subsequently was awarded $126,507.00 for the

wrongful incarceration pursuant to Mississippi Code Section 11-44-7(2)(a). At a subsequent

hearing to determine attorney’s fees, Hall’s attorneys were granted $31,626.75–calculated

at 25% of the amount awarded to Hall.1 Hall argues on appeal that the trial court

misconstrued the statute for calculating the attorney’s fee award.

                                STANDARD OF REVIEW

¶3.    “Statutory interpretation is a matter of law which this Court reviews de novo.” Lutz

Homes, Inc. v. Weston, 19 So. 3d 60, 62 (¶ 8) (Miss. 2009).

                                       DISCUSSION

¶4.    The interpretation of the following statute is at issue:

       If the court finds that the claimant was wrongfully convicted and incarcerated
       pursuant to subsection (1) of this section, the court shall award: . . . (b)
       Reasonable attorney’s fees for bringing a claim under this chapter calculated
       at ten percent (10%) of the amount awarded under paragraph (a) of this
       subsection for preparing and filing the claim, twenty percent (20%) for
       litigating the claim if it is contested by the Attorney General, and twenty-five
       percent (25%) if the claim is appealed, plus expenses. These fees shall not be



       1
       The trial court also ordered the State to pay attorney expenses of $3,460.90; that
award is not contested by either party on appeal.

                                              2
       deducted from the compensation due the claimant, nor is counsel entitled to
       receive additional fees from the client for a claim under this section.

Miss. Code Ann. § 11-44-7(2)(b) (Rev. 2012).

¶5.    For statutory interpretation, the initial inquiry is whether the statute at issue is

ambiguous. Miss. Ins. Guar. Ass’n v. Cole ex rel. Dillon, 954 So. 2d 407, 412–13 (¶ 20)

(Miss. 2007). “If the words of a statute are clear and unambiguous, the Court applies the

plain meaning of the statute and refrains from using principles of statutory construction.”

Lawson v. Honeywell Int’l, Inc., 75 So. 3d 1024, 1027 (¶ 7) (Miss. 2011) (citations omitted).

However, “[o]ur primary goal in interpreting statutes is ‘to adopt that interpretation [that]

will meet the true meaning of the Legislature.’” Legislature v. Shipman, 170 So. 3d 1211,

1215 (¶ 14) (Miss. 2015). “Our duty is to carefully review statutory language and apply its

most reasonable interpretation and meaning to the facts of a particular case.” Corp. Mgmt.,

Inc. v. Greene Cty., 23 So. 3d 454, 465 (¶ 26) (Miss. 2009).

¶6.    Hall argues that the word “and,”2 which is used as the coordinating conjunction to join

the three phrases, operates in the conjunctive, thereby requiring the three percentages to be

added together–should each condition be met (i.e., the claim is filed, litigated, and appealed).

The State in response states that the statute lays out a “three-tier scenario” with increased

percentages according to the stage at which a case was settled or paid: filed, 10%; litigated,

20%; and appealed, 25%.




       2
       The “and” to which Hall refers is located in the statute here: “contested by the
Attorney General, and twenty-five percent (25%) . . . .” Miss. Code Ann. § 11-44-7(2)(b)
(emphasis added).

                                               3
¶7.    “This Court frequently looks to dictionaries to ascertain the meaning of a word in its

common or popular sense.” Lawson, 75 So. 3d at 1028 (¶ 9). One of the dictionary

definitions of the word “and” is “used to connect alternatives.” And, Random House

Webster’s Unabridged Dictionary 1989 (2d ed. 2001); see also Ortho-McNeil Pharm., Inc.

v. Mylan Labs., Inc., 520 F.3d 1358, 1362 (Fed. Cir. 2008) (citing Webster’s Third New

International Dictionary (2002)) (“[T]his court notes that dictionary definitions of and, while

most often listing the additive sense as the most common usage of the term, also show usage

of the term to connote alternatives.”). The use of the word “if” to create conditional

clauses–such as, “if the claim is appealed”–along with the lack of any other potentially

additive language, reflects the Legislature’s intent to use “and” to connect alternatives rather

than aggregate numbers. In other words, the word “and” creates a sliding scale for

calculating the fee award. As a result, the plain language of the statute does not require the

percentages to be added together if the subsequent conditions are met.

                                       CONCLUSION

¶8.    Mississippi Code Section 11-44-7(2)(b) creates a sliding scale with increased

percentages at each stage of the case (i.e., when the claim is filed, litigated, and appealed).

A plain reading of the statute does not aggregate those percentages for calculating the

attorney’s fee award. Accordingly, this Court affirms the judgment of the Circuit Court of

Forrest County.

¶9.    AFFIRMED.

    RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN, MAXWELL,
BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.

                                               4